 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    SCOTT K. RICKS,                                    No. 1:18-cv-01022-DAD-SKO
12                         Plaintiff,
13              v.                                       ORDER ADOPTING FINDINGS AND
                                                         RECOMMENDATIONS AND DISMISSING
14    C. DAVIS,                                          CERTAIN CLAIMS
15                         Defendant.                    (Doc. Nos. 1, 10)
16

17

18             Plaintiff Scott K. Ricks is a former state prisoner proceeding pro se and in forma pauperis

19   in this civil rights action brought pursuant to 42 U.S.C. § 1983. The matter was referred to a

20   United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21             On April 24, 2019, the assigned magistrate judge issued findings and recommendations,

22   recommending that this action proceed on plaintiff’s retaliation claim and conditions of

23   confinement claims against defendant C. Davis and that all other claims be dismissed. (Doc. No.

24   10.) The findings and recommendation were served on plaintiff and contained notice that any

25   objections were to be filed within twenty-one days after service. (Id. at 2.) To date, plaintiff has

26   filed no objections to the findings and recommendations, and the time in which to do so has now

27   passed.

28   /////
                                                         1
 1          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), the undersigned has

 2   conducted a de novo review of this case. Having carefully reviewed the entire file, the court finds

 3   the findings and recommendations to be supported by the record and by proper analysis.

 4          Accordingly,

 5          1.      The findings and recommendations issued on April 24, 2019 (Doc. No. 10) are

 6                  adopted in full;

 7          2.      This action shall proceed on plaintiff’s claims against defendant C. Davis for

 8                  retaliation in violation of the First Amendment and his claims based on his

 9                  conditions of confinement in violation of the Eighth Amendment;

10          3.      All other claims are dismissed; and

11          4.      The matter is referred back to the assigned magistrate judge for further

12                  proceedings consistent with this order.

13   IT IS SO ORDERED.
14
        Dated:     June 26, 2019
15                                                     UNITED STATES DISTRICT JUDGE

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
